FILED
                              NOT FOR PUBLICATION                           NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAMON CARLOS JUAREZ-RIOS,                         No. 11-72441

               Petitioner,                        Agency No. A091-516-702

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Ramon Carlos Juarez-Rios, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from a

decision of an immigration judge (“IJ”) denying Juarez-Rios’s motion to reopen.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law. Pagayon v. Holder, 675 F.3d 1182, 1189

(9th Cir. 2011). We dismiss the petition for review.

      We lack jurisdiction to review the agency’s decision to deny Juarez-Rios’s

motion to reopen, because Juarez-Rios’s pleadings before the IJ establish that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) and § 1227(a)(2)(B)(i) by reason of

his conviction for possession of methamphetamine for sale. See 8 U.S.C.

§ 1252(a)(2)(C); see also Pagayon, 675 F.3d at 1189 (holding that a petitioner’s

pleading-stage admissions may be sufficient to establish removability). Juarez-

Rios does not raise a colorable constitutional claim or question of law sufficient to

restore our jurisdiction under 8 U.S.C. § 1252(a)(2)(D). See Mendez-Castro v.

Mukasey, 552 F.3d 975, 978 (9th Cir. 2009) (“To be colorable in this context . . . ,

the claim [or question] must have some possible validity.” (internal quotation

marks and citation omitted)).

      PETITION FOR REVIEW DISMISSED.




                                          2                                      11-72441